Exhibit 10.2

OASIS PETROLEUM INC.

2010 LONG TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Performance Share Units (“Notice of Grant”) by and between
Oasis Petroleum Inc., a Delaware corporation (the “Company”), and you.

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company, agrees to grant you this award;

WHEREAS, the Company adopted the Oasis Petroleum Inc. 2010 Long Term Incentive
Plan, as it may be amended from time to time (the “Plan”), under which the
Company is authorized to grant restricted stock units designated as performance
share units to certain employees, directors and other service providers of the
Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Performance Share Unit Agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and

WHEREAS, you desire to accept the award made pursuant to this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant. Subject to the terms and conditions set forth below and in the
Notice of Grant, the Company hereby grants you, effective as of the Date of
Grant set forth in the Notice of Grant, as a matter of separate inducement but
not in lieu of any salary or other compensation for your services for the
Company, an award consisting of an aggregate number of Performance Share Units
specified in the Notice of Grant, whereby each Performance Share Unit that
becomes earned, as determined by the Committee in its sole and absolute
discretion, represents the right to receive one share of common stock of the
Company, par value $0.001 per share (“Stock”), plus the additional rights to
Dividend Equivalents set forth in Section 3, in accordance with the terms and
conditions set forth herein, in the Notice of Grant and in the Plan (the
“Award”). Your right to receive Stock in respect of Performance Units is
generally contingent, in whole or in part, upon satisfaction of the vesting
requirements described in the Notice of Grant; provided, that, based on the
relative achievement of the applicable performance vesting objectives, the
number of shares of Stock that may be deliverable hereunder in respect of the
Performance Units may range from 0% to 200% of the number of Performance Units
stated in your Notice of Grant (such stated number of Performance Units
hereinafter called the “Initial Performance Units” and such number of
Performance Share Units that equal 200% of the Initial Performance Units shall
hereinafter be referred to as the “Maximum Performance Units”). Except as
provided below, to the extent that any provision of this Agreement conflicts
with the expressly applicable terms of the Plan, you acknowledge and agree that
those terms of the Plan shall control and, if necessary, the applicable terms of
this Agreement shall be deemed amended so as to carry out the purpose and intent
of the Plan. The Performance Share Units contemplated herein are Restricted
Stock Units designated as such under the Plan pursuant to Sections 2(w) and 6(e)
thereof.



--------------------------------------------------------------------------------

2. No Shareholder Rights. The Performance Share Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Stock
unless and until shares of Stock are actually issued to you on the Date of
Settlement specified in the Notice of Grant.

3. Dividend Equivalents. With respect to each outstanding Performance Share Unit
(up to the number of Maximum Performance Units subject to this Award), the
Company shall credit a book entry account with an amount equal to the amount of
any cash dividend paid on one share of Stock. The amount credited to such book
entry account shall be payable to you at the same time, and subject to the same
terms and conditions as are applicable to, the Performance Share Units;
provided, that only amounts credited with respect to Earned Performance Units
shall be paid.

4. Restrictions. The Performance Share Units are restricted in that they may not
be sold, transferred or otherwise alienated or hypothecated. The Performance
Share Units are also restricted in the sense that they may be forfeited to the
Company.

5. Expiration of Restrictions and Settlement of Award. The restrictions on the
Performance Share Units granted pursuant to this Agreement will expire as set
forth in the Notice of Grant, provided that you remain in the employ of, or a
service provider to, the Company or its Subsidiaries until the applicable dates
set forth in the Notice of Grant. On the applicable Date of Settlement set forth
in the Notice of Grant, the Company shall cause to be issued Stock in book entry
form registered in your name. To the extent application of the vesting terms set
forth in the Notice of Grant would result in you becoming vested in a fractional
number of Performance Share Units, the number of Performance Share Units vested
will be rounded down to the nearest whole share. The value of the shares of
Stock shall not bear any interest owing to the passage of time. Neither this
Section 5 nor any action taken pursuant to or in accordance with this Section 5
shall be construed to create a trust of any kind. Upon conversion into shares of
Stock, all of the Performance Share Units subject to this Award shall be
canceled and terminated.

6. Termination of Services.

(a) Termination Generally. Except as otherwise provided in the Notice of Grant
and subject to Section 6(b) below, if your service relationship with the Company
or any of its Subsidiaries is terminated for any reason, then those Performance
Share Units for which the restrictions have not lapsed as of the date of
termination shall become null and void and those Performance Share Units shall
be forfeited to the Company. The Performance Share Units for which the
restrictions have lapsed as of the date of such termination, including
Performance Share Units for which the restrictions lapsed in connection with
such termination, shall not be forfeited to the Company and shall be settled on
the applicable Date of Settlement set forth in the Notice of Grant.

 

2



--------------------------------------------------------------------------------

(b) Effect of Employment Agreement or Plan. Notwithstanding any provision herein
to the contrary, in the event of any inconsistency between Section 6(a) and the
terms of any employment agreement entered into by and between you and the
Company or its Subsidiaries, or in the event you are a participant therein, the
terms of the Company’s Executive Change in Control and Severance Benefit Plan,
the terms of the employment agreement or the Company’s Executive Change in
Control and Severance Benefit Plan, as applicable, shall control (unless
specifically provided to the contrary in the Notice of Grant).

7. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Performance Share Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.

8. Payment of Taxes. With respect to any required tax withholding, the
Company shall withhold from the shares of Stock to be issued to you the number
of shares necessary to satisfy the Company’s obligation to withhold taxes; which
determination will be based on the shares’ Fair Market Value at the time such
determination is made; provided, that the Committee, in its discretion (which
discretion may not be delegated), may disallow satisfaction of the Company’s tax
withholding obligations using the foregoing method, in which case the Company
may require you to satisfy any current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result of the Award by
such other method or methods specified by the Company. In the event the Company
determines that the amount withheld as payment of any tax withholding obligation
is insufficient to discharge that tax withholding obligation, then you must pay
to the Company, in cash, the amount of that deficiency immediately upon the
Company’s request.

9. Compliance with Securities Laws; Company Policies. Notwithstanding any
provision of this Agreement to the contrary, any issuance of Stock hereunder
will be subject to compliance with all applicable requirements of federal, state
or foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act of 1933,
as amended (the “Act”), is at the time of issuance in effect with respect to the
shares issued, or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance. You agree not to sell any shares of Stock acquired pursuant to this
Award in violation of the Company’s securities trading policy, to the extent
applicable.

 

3



--------------------------------------------------------------------------------

10. Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.

11. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

12. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

13. No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Performance Share Units
granted hereunder.

14. Execution of Receipts and Releases. Any payment of cash or any issuance of
shares of Stock or other property to you, or to your legal representative, heir,
legatee or distributee, in accordance with the provisions hereof, shall, to the
extent thereof, be in full satisfaction of all claims of such Persons hereunder.
The Company may require you or your legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine.

15. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from depreciation.

16. Company Records. Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, leaves of
absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.

17. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail or reputable overnight delivery service (charges prepaid).

18. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

19. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

 

4



--------------------------------------------------------------------------------

20. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

21. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

22. Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.

23. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

24. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law.

25. Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Performance Share Units or this Agreement. In any dispute
with the Company, you will not raise, and you hereby expressly waive, any
objection or defense to such jurisdiction as an inconvenient forum.

26. Amendment. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.

27. Unfunded Arrangement. Neither the Notice of Grant, this Agreement nor the
Plan shall give you any security or other interest in any assets of the Company;
rather, your right to the Award is that of a general, unsecured creditor of the
Company.

28. The Plan. This Agreement is subject to all terms, conditions, limitations
and restrictions contained in the Plan.

 

5



--------------------------------------------------------------------------------

29. Clawback. Notwithstanding anything to the contrary herein or in the Plan,
the Performance Share Units may be cancelled and you may be required to
reimburse the Company for any realized gains with respect to the Performance
Share Units to the extent required by applicable law (including but not limited
to Section 304 of the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010), the rules of any applicable stock
exchange, or any clawback policy of the Company.

[Remainder of page intentionally left blank]

 

6